—In a proceeding pursuant to CPLR article 75 to vacate an arbitration award, the petitioner appeals from (1) an order of the Supreme Court, Orange County (Peter C. Patsalos, J.), dated October 22, 1998, which denied the petition, and (2) *213a judgment of the same court, entered November 5, 1998, which, inter alia, denied the petition and confirmed the arbitrator’s award.
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that the respondent is awarded one bill of costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in this proceeding (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the order have been considered on the appeal from the judgment (see, CPLR 5501 [a] [1]).
There is a rational basis for the ultimate determination of the arbitrator that article 23 of the contract between the appellant and the respondent was violated by the appellant’s failure to appoint Anthony Uzzo, Jr., to the position of Building Maintenance Mechanic at the Orange County Residential Health Care Facility and that the remedy for that violation was to order his appointment to that position. Although the arbitrator may have misinterpreted a contract provision or provisions in making the award, that is not a basis for overturning an award where, as here, the determination was neither irrational, violative of a strong public policy, nor in excess of the arbitrator’s authority (see, Matter of Silverman [Benmor Coats], 61 NY2d 299; Maross Constr. v Central N. Y. Regional Transp. Auth., 66 NY2d 341).
The appellant’s remaining contentions are without merit or academic in light of our determination. S. Miller, J. P., Ritter, Florio and H. Miller, JJ., concur.